— Appeal by the defendant from a judgment of the County Court, Westchester County (LaCava, J.), rendered June 13, 1989, convicting him of criminal sale of a controlled substance in the third degree (two counts), criminal possession of a controlled substance in the third degree (two counts), and criminal possession of a controlled substance in the seventh degree (two counts), upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, without a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
We find no merit in the defendant’s contention that he was the victim of misidentification and that the trial court erred in summarily denying that branch of his omnibus motion which was to suppress the identification testimony of a police officer. The officer had been working in the neighborhood of Elm Street and Oak Street in Yonkers for approximately four months prior to the drug transactions which led to the defendant’s arrest. During that period the officer had seen the defendant on the same corner on numerous occasions. Thus, the defendant was familiar to the officer, even though the officer did not know his name (see, People v Tas, 51 NY2d 915). Consequently, the officer’s identification of the defendant from a single photograph at the detective division minutes after he purchased the vials of crack cocaine from the defendant was merely confirmatory in nature (see, People v Morales, 37 NY2d 262; People v kearn, 118 AD2d 871).
We also find that the defendant received meaningful representation at trial (see, People v Rivera, 71 NY2d 705; People v Baldi, 54 NY2d 137), and his apparent disagreement with his attorney over an aspect of trial strategy does not amount to ineffective assistance of counsel (see, People v Burton, 106 AD2d 652).
We have considered the defendant’s remaining contentions and find them to be without merit. Mangano, P. J., Sullivan, Balletta and Ritter, JJ., concur.